EXHIBIT 10.11


maxwellformdirectorrs_image1.jpg [maxwellformdirectorrs_image1.jpg]
MAXWELL TECHNOLOGIES, INC.
2013 OMNIBUS EQUITY INCENTIVE PLAN
NON-EMPLOYEE DIRECTOR RESTRICTED STOCK UNIT DEFERRAL ELECTION
DESCRIPTION OF RESTRICTED STOCK UNIT AWARD(S)
Name of Recipient:
_______________________________________

Awards Covered by Deferral Election:
This election form applies to the annual restricted stock unit award to be
granted to me pursuant to the Company’s non-employee director compensation
program in [Year].

Election Deadline:
For [Year] only: [Month Day, Year]



SETTLEMENT AND DEFERRAL RULES
You are not obligated to make a deferral election. If you do not wish to make a
deferral election, do not complete or deliver this form.
1.
If no deferral election is made, the restricted stock unit award(s) described
above will be settled promptly on or after the date when they vest but in any
event by March 15th of the calendar year following the calendar year in which
they vest.

2.
A deferral election may be made only prior to the election deadline specified
above. The election form must be signed and must be received by the Company’s
Legal Department on or before the election deadline.

3.
Once the election form has been received by the Company, the deferral election
is irrevocable.

4.
A deferred settlement date may be elected, as described below. In the event a
deferred settlement date is elected, the restricted stock unit award(s) covered
by this election will be settled on the earliest of the events described in
Paragraphs 1-3 below or Paragraphs 1-4 below, as applicable (the event described
in Paragraph 4 is optional). At the time of a deferred settlement, one share of
the Company’s common stock will be issued for each vested restricted stock unit.
However, the Company retains discretion to substitute an equivalent amount of
cash for each underlying share, determined on the basis of the Fair Market Value
(as defined in the 2013 Omnibus Equity Incentive Plan) of the stock at the time
a restricted stock unit is settled.

5.
If a deferred settlement date is elected, the restricted stock unit awards
covered by this election will be subject to Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”). The Company has attempted in good faith
to structure this deferral election in a manner that conforms to the
requirements of Code Section 409A(a)(2), (3) and (4), and any ambiguities herein
will be interpreted to so comply with these requirements to the maximum extent
permissible. To the extent the IRS challenges whether this award in fact
complies with Code Section 409A(a)(2), (3) and (4),



Non-Employee Annual RSU Award Election Form
 
1



© 2017 Maxwell Technologies, Inc. – All rights reserved.

--------------------------------------------------------------------------------




you will be fully responsible for any additional taxes, penalties and/or
interest that might apply as a result of any adverse determination resulting
from such challenge. Notwithstanding anything to the contrary in the 2013
Omnibus Equity Incentive Plan or the applicable Restricted Stock Unit Award
Agreement, if a deferred settlement date is elected, the Company may accelerate
settlement of the restricted stock unit awards covered by this election only in
accordance with Treasury Regulation Section 1.409A-3(j)(4). You are encouraged
to consult a tax advisor (at your own expense) before making a deferral
election.
6.
A deferral election does not affect vesting of a restricted stock unit award. If
your service (as defined in the applicable Restricted Stock Unit Award
Agreement) terminates for any reason, then the unvested portion of the
restricted stock unit award will be forfeited, as provided in the Restricted
Stock Unit Award Agreement.

DEFERRAL ELECTION
1.
Basic Deferral Election. I hereby elect to have the restricted stock unit awards
covered by this election (to the extent vested) settled promptly on or after
February 20th of the following year:

Please insert any calendar year after [Year following election year].




The restricted stock unit award will in any event be settled prior to the end of
the calendar year specified above.
You must specify a calendar year in the box in this Paragraph 1 or this deferral
election will not be effective.
2.
Death. If I die, then the restricted stock unit awards covered by this election
(to the extent vested) will be settled as soon as reasonably practicable after
my death, and in any event prior to the end of the calendar year in which I die.

3.
Change in Control. If the Company is subject to a Change in Control (as defined
in the Company’s 2013 Omnibus Equity Incentive Plan on the date of this
election), then the restricted stock unit awards covered by this election (to
the extent vested) will be settled immediately prior to the effective time of
the transaction that constitutes the Change in Control. The foregoing
notwithstanding, a transaction will not constitute a Change in Control for
purposes of this deferral election unless it also constitutes a “change in
control event” as defined in the Treasury Regulation 1.409A-3(i)(5).

4.
Separation from Service. By checking the “Yes” box, I elect to have the
restricted stock unit awards covered by this election (to the extent vested)
settled on an accelerated basis in the event of my “separation from service(1)”
(as defined in the Income Tax Regulations under Code Section 409A as in effect
on the date of this election). The restricted stock unit awards will be settled
promptly on or after the date of my separation from service, but will in any
event be settled prior to the end of the calendar year in which my separation
from service occurs.

___________
(1)     In general, a “separation from service” occurs when a non-employee
director ceases to serve on the Company’s board of directors, unless the
director continues to provide consulting services.


Non-Employee Annual RSU Award Election Form
 
2



© 2017 Maxwell Technologies, Inc. – All rights reserved.

--------------------------------------------------------------------------------




If the “Yes” box is checked, then the restricted stock unit awards covered by
this election will be settled on the earliest of the date specified in Paragraph
1 above, your death, a change in control or your separation from service. If the
“No” box is checked or neither box is checked, then the restricted stock unit
awards will be settled exclusively pursuant to Paragraphs 1-3 above.
[Please check one of the following boxes.]
 
o
Yes
 
o
No



SIGNATURE
I hereby elect to have the restricted stock unit award(s) described above
settled at the time described in this election form. I acknowledge that this
election is irrevocable.
 
 
 
Signature
 
Date
 
 
 



RECEIPT ACKNOWLEDGED:
 
 
 
[Name]
 
Date
 
 
 





Non-Employee Annual RSU Award Election Form
 
3



© 2017 Maxwell Technologies, Inc. – All rights reserved.